DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, applicant claims “the evaluation index the mechanical strength in the area of interest in the examined target based on the information regarding the name or the type of the material and the shape information and the second database”, while its parent claim 1 states “the evaluation index the quality information regarding an area of interest in the examined target from the reconstructed image based on information regarding the name or the type of the material and input shape information and the first database.”  It is interpreted that “the evaluation index the quality information” is further limited into “the evaluation index the mechanical strength”.  Yet, it is confusing on “the evaluation index” being estimated based on whether “the first database” or “the second database”.  Hence, the same indefiniteness goes to dependent claims 3 and 9-10.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makifuchi (US2015/0235725) in view of Xu et al. (US2012/0134561).
To claim 1, Makifuchi teach an X-ray imaging system (Fig. 1) which estimates an evaluation index used when quality determination of an examined target is performed based on a reconstructed image of the examined target imaged by an X-ray Talbot imaging apparatus, the X-ray imaging system comprising: 

a controller (181 of Fig. 3); and
wherein the controller estimates as the evaluation index (noise index, paragraph 0220) the quality information regarding an area of interest in the examined target from the reconstructed image based on information regarding the input name or the type of material and input shape information (paragraphs 0124, 0140, 0195, 0197, 0211, the region of the imaging component could be assigned as a noise region through an identification process based on parameters such as the shape and the level of X-ray absorption and scattering).
But, Makifuchi do not expressly disclose a first database which shows, for each name or type of material, a correlation between information regarding a signal strength in the reconstructed image generated based on the moire image and quality information of the material included in the examined target, wherein the controller estimates as the evaluation index the quality information regarding an area of interest in the examined target from the reconstructed image based on information regarding the input name or the type of material and input shape information and the first database.
	Xu teach an image reconstruction unit may employ a basis material attenuation map for estimating the direction of correlation between noise values in materially decomposed images, wherein the basis material attenuation map of a particular basis material corresponds to an energy dependent function that describes an attenuation of X-rays passing though the basis 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Xu into the system of Makifuchi, in order to further image quality with material correlation information for image reconstruction improvement.



To claim 11, Makifuchi and Xu teach claim 1.
Makifuchi and Xu teach wherein the controller discriminates signal strength due to the quality information of the examined target with signal strength due to a shape of the examined target based on the reconstructed image and the input shape information of the material (as explained in response to claim 1 above, wherein Makifuchi teach noise being based on shape and Xu teach noise being based on basis material attenuation, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and modify for signal strength basis discrimination).

To claim 12, Makifuchi and Xu teach claim 1.
.




Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makifuchi (US2015/0235725) in view of Xu et al. (US2012/0134561) and Iwakiri et al. (US2012/0140884).
To claim 4, Makifuchi and Xu teach claim 1.
But, Makifuchi and Xu do not expressly disclose wherein, the shape information of the material is thickness information, the quality information of the material includes a type of quality information in which a signal strength in the reconstructed image changes in proportion with the thickness information of the material, the first database corresponds to the thickness information of the material, and when input of new thickness information is received, the controller uses the thickness information of the material stored in the first database to estimate an evaluation index corresponding to the new thickness information.
Iwakiri teach in a general X-ray imaging system, a photographic subject is arranged between an X-ray source that irradiates the X-ray and an X-ray image detector that detects the X-ray, and a transmission image of the photographic subject is captured. In this case, the X-ray irradiated from the X-ray source toward the X-ray image detector is subject to the quantity attenuation (absorption) depending on differences of the material properties (for example, atomic numbers, densities and thickness) existing on a path to the X-ray image detector and is then 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        February 18, 2021